EXHIBIT 10.1
 
**Confidential portions have been omitted pursuant to a request for confidential
treatment and have been filed separately with the Securities and Exchange
Commission (the “Commission”).**
 
 
PROFESSIONAL SERVICES AGREEMENT


This Professional Services Agreement (this “Agreement”) is entered into
effective as of September 11, 2012 (the “Effective Date”), by and between Smart
Online, Inc., a Delaware corporation with its principal offices located at 4505
Emperor Boulevard, Suite 320, Durham, NC 27703 (“Smart Online”), and Entre-Strat
Consulting, LLC, a Georgia limited liability company with its principal address,
at P.O. Box 751, Rome, Georgia 30162 (“ES Consulting”).  Each of SmartOnline and
ES Consulting may be referred to herein individually as, a “Party,” and
collectively as, the “Parties.”


BACKGROUND


A.           ES Consulting provides clients with certain “chief” executive-level
professional services.


B.           Each of SmartOnline and ES Consulting desires to enter into this
Agreement pursuant to which ES Consulting will perform the Services (as defined
below) for SmartOnline.


NOW, THEREFORE, in consideration of the foregoing and of the Parties’ mutual
covenants and agreements set forth herein, and of other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Parties hereby agree as follows:


AGREEMENT


1.             Services.


a.           During the Term (as defined below), SmartOnline hereby engages ES
Consulting as an independent contractor, and ES Consulting hereby accepts such
engagement, to serve as SmartOnline’s “chief executive officer” and to perform
those certain duties and tasks ordinarily performed by the chief executive
officer of a similarly-sized company in the information technology industry,
those tasks described in Exhibit A attached hereto, and such other services as
may be agreed upon by each of SmartOnline and ES Consulting from time to time,
all in accordance with SmartOnline’s policies and procedures as communicated in
writing to ES Consulting (the “Services”).


b.           ES Consulting hereby agrees the Services shall be performed only by
Robert M. Brinson, Jr. (the “Consultant”).  Further, ES Consulting hereby agrees
the Consultant shall devote the Consultant’s best efforts to advance
SmartOnline’s business and interests, and shall devote such time to the
Consultant’s performance of the Services as ES Consulting believes in good faith
is sufficient to perform the Services adequately, which in no event shall equal
less than an average of THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION per year, but will not exceed THE CONFIDENTIAL PORTION HAS BEEN SO
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION in any specific month unless the Parties
otherwise agree in writing.
 
 
1

--------------------------------------------------------------------------------

 


c.           During the Term, ES Consulting hereby agrees the Consultant will
act reasonably and diligently in performing the Consultant’s assigned duties
hereunder.  Subject to the terms of this Agreement, each Party agrees ES
Consulting: (i) has the sole and exclusive right to control and direct the
manner and means by which the Consultant renders the Services, provided that
such manner and means must produce Services and deliverables of a quality
reasonably satisfactory to SmartOnline; (ii) may perform the duties at any time
or pursuant to any schedule, provided that the Services are completed within the
time periods indicated within the description of the Services, or as otherwise
specified by SmartOnline; (iii) shall have no obligation to follow any
particular sequence in performing the Services; and; (iv) has the sole and
exclusive right to make all decisions relating to terms and conditions of the
Consultant’s employment relationship with ES Consulting, including, but not
limited to, decisions regarding hiring, firing, discipline, reassignment,
compensation and benefits; and (v) shall not be subject to SmartOnline’s
policies regarding employee benefits, discipline, compensation or related
matters.  Notwithstanding the foregoing, the Parties acknowledge and agree that
SmartOnline’s general business policies and procedures shall guide Consultant’s
actions hereunder.


d.           Smart Online shall provide ES Consulting and the Consultant with
reasonable access to SmartOnline’s networks and workstations, as may be
reasonably required in connection with such performance.  Except as otherwise
required or provided by Smart Online, ES Consulting solely shall be responsible
for providing all equipment and supplies required to undertake the Services.  To
the extent that the Consultant is required to utilize any software not owned by
ES Consulting in performing the Services, ES Consulting agrees the Consultant
shall comply with all applicable laws and licenses.


2.             Payment for Services.  As consideration for ES Consulting’s
performance of the Services, during the Term, SmartOnline shall pay ES
Consulting, and ES Consulting shall accept as consideration from SmartOnline:


a.           a monthly fee equal to $14,000 payable in advance commencing on the
Effective Date; provided, however, that SmartOnline’s board of directors
(excluding any member of such board affiliated with ES Consulting) may increase
such fee from time to time (the “Monthly Fee”).  As a condition to SmartOnline’s
payment obligations set forth herein, ES Consulting must deliver to SmartOnline
a written invoice describing the amounts then due;


b.           an annual cash bonus which shall be: (i) calculated based on the
table attached hereto as Exhibit B; (ii) pro-rated for any partial calendar
year; and (iii) payable to ES Consulting by no later than the last business day
in January of the year immediately following the year during which such bonus
was earned; provided that, prior to such payment date, this Agreement has not
been terminated by SmartOnline pursuant to Section 5(d) below, or by ES
Consulting pursuant to Section 5(b) below;


c.           a quarterly Intellectual Property Bonus (as defined in Exhibit C
attached hereto) payable on SmartOnline’s second regularly scheduled employee
pay date after the close of each calendar quarter or as otherwise set forth in
Exhibit C;


d.           incentive stock options to purchase seventy-five thousand (75,000)
shares of SmartOnline's common stock, at an exercise price equal to the closing
market price of SmartOnline’s publicly traded common stock on the last trading
day immediately prior to the Effective Date, which options shall vest at the
rate of twenty-five percent (25%) per year, beginning on the first day of the
month following the Effective Date, pursuant to the terms and conditions set
forth in a certain nonqualified stock option agreement, dated as of the date
hereof, by and between ES Consulting and SmartOnline; and
 
 
2

--------------------------------------------------------------------------------

 


e.           contemporaneously with the execution of this Agreement, Consultant
shall be granted an award of Fifty Thousand (50,000) shares of common stock of
the Company, par value $.001 per share (“Common Stock”), whose issuance is
conditioned on the Company meeting certain financial criteria. The terms of such
award are as set forth in the Stock Award Agreement, of even date herewith,
between the Company and Consultant.


f.           During the Term of this Agreement, ES Consulting will not be
entitled to receive any compensation for Consultant’s service as a member of
Smart Online’s board of directors.


3.             Reimbursement for Expenses.


a.           SmartOnline will reimburse ES Consulting for reasonable
out-of-pocket business expenses incurred by ES Consulting in connection with its
performance of the Services subject to the following conditions: (i)
travel-related expenses (including car rentals and accommodations), other than
those subsequently agreed by the Parties to be urgent, emergency, or otherwise
extraordinary, must be approved in an advance writing by the person designated
by SmartOnline; (ii) each expense which exceeds $500.00 must be approved in an
advance writing by the person designated by SmartOnline; (iii) all requests for
expense reimbursement must be submitted to SmartOnline in accordance with
SmartOnline’s standard policies and procedures therefore; (iv) each expense for
which ES Consulting requests reimbursement must be set forth in an invoice as a
separate line item with a reasonable description of the nature of the expense;
and (v) ES Consulting must submit to SmartOnline supporting documentation for
all expenses.  SmartOnline will pay all valid and undisputed invoices
accompanied by supporting documentation within thirty (30) days after
SmartOnline’s receipt thereof.  For purposes of avoiding doubt, “reasonable
out-of-pocket, business expenses” do not include a daily per diem or
reimbursement for any meal unless such meal is directly related to ES
Consulting’s performance of the Services.


b.           ES Consulting will maintain and provide SmartOnline with reasonable
access to complete and accurate business records which substantiate the expenses
incurred hereunder.


4.             Relationship of the Parties; Taxes.


a.           ES Consulting hereby acknowledges and agrees that neither it nor
Consultant is an employee, representative or agent of SmartOnline except to the
extent of the agency relationship expressly set forth herein.  ES Consulting
will be classified as an independent contractor for certain federal and state
legal and tax purposes.  Accordingly, SmartOnline will not pay or report
federal, state or local income tax withholdings, social security taxes or
unemployment insurance taxes (FICA and FUTA) with respect to ES Consulting or
the Consultant, all of which will be ES Consulting’s sole responsibility.  Other
than as set forth in this Agreement, ES Consulting will not be entitled to any
benefits of any kind or nature from SmartOnline (such as health or disability
insurance, retirement benefits or any other welfare or pension benefits under
any plans or programs of SmartOnline), all of which will be the sole
responsibility of ES Consulting.


b.           ES Consulting will be responsible solely for payment of all wages
or other compensation to the Consultant; the provision of benefits thereto;
payment, withholding and transmittal of payroll and other applicable taxes;
payment of unemployment insurance contributions; provision of workers’
compensation insurance; and administration of unemployment and workers’
compensation claims involving the Consultant.


c.           SmartOnline expressly authorizes ES Consulting (and the Consultant
through ES Consulting) to act as SmartOnline’s limited agent in connection with
its performance of the Services.
 
 
3

--------------------------------------------------------------------------------

 


5.             Term; Termination; Change of Control.


a.           The term of this Agreement will commence on the Effective Date and
will continue for a period of one (1) year unless earlier terminated pursuant to
this Section 5 (the “Initial Term”).  Upon the expiration of the Initial Term or
any Renewal Term (as defined herein), this Agreement will automatically renew
for additional one (1)-year terms (each, a “Renewal Term”) until earlier
terminated pursuant to this Section 5 (the Initial Term and each Renewal Term,
together, the “Term”).


b.           At any time, a Party may terminate this Agreement without Cause (as
defined below), by providing the other Party with thirty (30) days’ prior
written notice of its intention to so terminate.


c.           This Agreement may be terminated immediately upon the mutual
written consent of the Parties.


d.           SmartOnline may terminate this Agreement for Cause by providing ES
Consulting with at least fifteen (15) days’ prior written notice thereof.  For
purposes hereof, “Cause” means any of the following: (i) ES Consulting breaches
any material term or condition set forth herein, or any of its representations
or warranties set forth herein, which breach is not cured within such fifteen
(15)-day period; (ii) ES Consulting is or becomes insolvent; (iii) ES Consulting
is or becomes a party to any bankruptcy or receivership proceeding or any
similar action affecting its financial condition or property, if such proceeding
has not been dismissed within thirty (30) days; (iv) ES Consulting makes a
general assignment for the benefit of creditors; or (v) Consultant is convicted
of or submits a plea of guilty or nolo contendere to a felony.


e.           This Agreement shall terminate immediately upon the death or
Disability (as defined herein) of the Consultant.  For purposes hereof,
“Disability” means the inability of the Consultant, due to the condition of his
physical, mental or emotional health, effectively to perform the essential
functions of the Services with or without reasonable accommodation for a
continuous period of more than thirty (30) consecutive days, or for thirty (30)
days in any period of sixty (60) consecutive days, as determined by physician
retained by SmartOnline and licensed to practice medicine in the U.S.


f.            ES Consulting may terminate this Agreement immediately by
providing SmartOnline with at least fifteen (15) days’ prior written notice
thereof in the event of a Good Reason (as defined herein) which is not remedied
within such fifteen (15)-day period.  For purposes hereof, “Good Reason” means
ES Consulting’s termination of this Agreement due to any of the following
reasons: (i) a material diminution in the Consultant’s role, title, authority
and responsibilities; (ii) a material diminution in the Services or in ES
Consulting’s compensation hereunder; (iii) SmartOnline’s breach of any material
term or condition set forth herein, or of any of its representations or
warranties set forth herein, which breach is not cured within such fifteen
(15)-day period; (iv) SmartOnline is or becomes insolvent; (v) SmartOnline is or
becomes a party to any bankruptcy or receivership proceeding or any similar
action affecting its financial condition or property, if such proceeding has not
been dismissed within thirty (30) days; or (vi) SmartOnline makes a general
assignment for the benefit of creditors.
 
 
4

--------------------------------------------------------------------------------

 


g.           Upon any termination or expiration of this Agreement, ES Consulting
will take reasonable steps to wind down works in progress in an orderly fashion
and, at ES Consulting’s sole cost and expense, ES Consulting will return to
SmartOnline, in an expeditious manner, all data, records, documentation, and
other property belonging to SmartOnline, including, without limitation,
SmartOnline’s Confidential Information (as defined below) and Works (as defined
below) then in the possession of ES Consulting, including copies, extracts,
summaries and portions thereof, on whatever media rendered.


h.           Upon ES Consulting’s satisfaction of its obligations described in
Section 5(g) above and SmartOnline’s acceptance of a final invoice from ES
Consulting setting forth all fees, amounts and expenses due as of the
Agreement’s effective expiration or termination date, as the case may be,
SmartOnline will pay to ES Consulting all amounts properly set forth therein in
accordance with Sections 2 and 3 above; provided, however, that if SmartOnline
terminates this Agreement pursuant to Section 5(d) above, ES Consulting hereby
agrees SmartOnline may withhold from such payment such amount as may be
necessary to set-off any damages or liability incurred as a result of such
termination.  Notwithstanding the foregoing, if ES Consulting terminates this
Agreement pursuant to Section 5(f) above, or SmartOnline terminates this
Agreement pursuant to Section 5(b) above, subject to Section 5(i) below, and in
addition to the amounts set forth in the first sentence of this Section 5(h),
SmartOnline shall pay to ES Consulting as an early termination fee an amount
equal to three (3) times the then current Monthly Fee payable to ES Consulting
pursuant to Section 2(a) above.  Such early termination fee shall be payable, at
SmartOnline’s sole discretion, in one (1) lump sum within thirty (30) days after
the date of such termination, or in three (3) equal monthly installments
beginning as promptly as practicable after the date of such termination.
 
i.            Payment Upon Termination After Change of Control.

 
A.            If, at any time during the Term after the six (6) month
anniversary of the Effective Date, a Change of Control (as defined herein) is
consummated, as a result of which all of SmartOnline’s stockholders, based on
their share ownership, receive proceeds consisting of cash and/or securities (a
“Change of Control Proceeds”) valued at less than five dollars ($5.00) per share
for their Common Stock (prior to taking into account any stock dividends, stock
splits or other recapitalization events after the date hereof), and within
twelve (12) months following the Change in Control, this Agreement is terminated
by SmartOnline or the surviving entity, as applicable, pursuant to Section 5(b)
above or by ES Consulting pursuant to Section 5(f) above; then SmartOnline shall
pay to ES Consulting an early termination fee equal to the then current Monthly
Fees that would have been payable to ES Consulting during the twelve (12)-month
period beginning on the date of such termination but for such termination, which
amount shall be paid in one (1) lump sum within thirty (30) days of the
effective date of such termination; provided, however, that if the Change of
Control Proceeds are valued at an amount equal to or greater than five dollars
($5.00) per share for their Common Stock (prior to taking into account any stock
dividends, stock splits or other recapitalization events after the date hereof),
and within twenty four (24) months following the Change in Control, this
Agreement is terminated by SmartOnline or the surviving entity, as applicable,
pursuant to Section 5(b) above or by ES Consulting pursuant to Section 5(f)
above; then SmartOnline shall pay to ES Consulting an early termination fee
equal to the then current Monthly Fees that would have been payable to ES
Consulting during the twenty-four (24)-month period beginning on the date of
such termination but for such termination, , which amount shall be paid in one
(1) lump sum within thirty (30) days of the effective date of such termination.


B.             For purposes hereof, a “Change of Control” means the earliest to
occur of the following:

 
(i)           the date on which any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than: (i) Smart Online; (ii) the trustee or other
fiduciary holding securities under an employee benefit plan of SmartOnline;
(iii) a corporation owned, directly or indirectly, by the stockholders of
SmartOnline in substantially the same proportions as their ownership of stock of
SmartOnline; or (iv) the existing holders of capital stock of SmartOnline as of
the Effective Date or their respective affiliates; is/are or become(s) the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of SmartOnline representing more than fifty percent
(50%) of the combined voting power of SmartOnline’s then outstanding securities;
or
 
 
5

--------------------------------------------------------------------------------

 


(ii)          on the condition that the transaction is consummated, the date the
stockholders of SmartOnline approve a definitive agreement or plan for: (1) a
merger, share exchange, consolidation or reorganization involving SmartOnline
and any other corporation or other entity as a result of which securities
representing more than fifty percent (50%) of the combined voting power of
SmartOnline or of the surviving or resulting corporation or entity are held in
the aggregate by persons different than the persons holding those securities
(including their affiliates) immediately prior to such transaction; or (2) an
agreement for the sale or disposition by SmartOnline of all or substantially all
of SmartOnline’s assets.


j.           Any provision of this Agreement, which by its terms imposes
continuing obligations on the Parties, including, but not limited to, Sections
2(a), 2(c), 3(a), 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 hereof, shall survive any
expiration or termination of this Agreement.


6.             Confidentiality.  At all times, each Party shall: (i) not copy,
disclose to third parties, or use the other Party’s Confidential Information for
any purpose other than for the performance of its obligations under this
Agreement; and (ii) protect the other Party’s Confidential Information with the
same degree of care it exercises to protect its own Confidential Information
(but in any event, with no less than a reasonable degree of care) to prevent the
unauthorized, negligent, or inadvertent use, disclosure, or publication
thereof.  For purposes hereof, “Confidential Information” shall mean any
proprietary or not publicly available information disclosed or provided by or on
behalf of a Party that reasonably should be understood to be confidential or
proprietary in light of the circumstances of such disclosure or
provision.  Confidential Information shall not include any information which:
(A) was known to the receiving Party before such information was disclosed to,
or obtained by, such receiving Party, as evidenced by such receiving Party’s
prior written records; (B) is or later becomes publicly known through no
wrongful act of either Party; or (C) is received without restriction with
respect to use or disclosure by the receiving Party from a third party not known
by such receiving Party to be the subject of a confidentiality obligation with
the other Party and without violation of applicable law.  If a Party is required
by order or other requirement of a court, administrative agency, or other
governmental body or applicable law, to disclose the other Party’s Confidential
Information, it may comply with such requirement provided that, in such event,
such Party provides the disclosing Party with prompt written notice of such
required disclosure, to the extent permitted under applicable law, and
reasonable assistance in obtaining an appropriate injunction or protective
order.  Upon the earlier to occur of a Party’s request or the expiration or
termination of this Agreement, each Party shall return or destroy, as instructed
by the other Party, all of such other Party’s Confidential Information.


7.             Intellectual Property Ownership.


a.           ES Consulting agrees SmartOnline shall own all right, title and
interest in and to any and all Works.  ES Consulting expressly acknowledges that
all aspects of the Works are to be considered “works made for hire” within the
meaning of the Copyright Act of 1976, as amended (hereinafter the “Act”), and
that SmartOnline is to be the “author” within the meaning of the Act.  To the
extent that any Works are found as a matter of law not to be a “work made for
hire” within the meaning of the Act, such works are hereby unconditionally and
irrevocably assigned to SmartOnline.  In connection with the foregoing
assignment, ES Consulting hereby agrees to execute and deliver all documents
requested by SmartOnline in connection with its registration and enforcement of
all patents, copyrights and other intellectual property rights and protections
in any and all countries, without further consideration.  In the event that
SmartOnline is unable for any reason, after reasonable effort, to secure ES
Consulting’s authorized representative’s signature on any document needed in
connection with the actions specified in this Section 7(a), or to otherwise
perfect in SmartOnline the entire right, title, and interest in and to the
patent application and related inventions, ES Consulting hereby irrevocably
designates and appoints SmartOnline and its duly authorized officers and agents
as ES Consulting’s agent and attorney-in-fact, to act for and in ES Consulting’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this assignment with the same
legal force and effect as if executed by ES Consulting’s authorized
representative.
 
 
6

--------------------------------------------------------------------------------

 


b.           Notwithstanding Section 7(a) above, intellectual property which ES
Consulting developed prior to the Term or outside of the scope of Services will
not be considered Works.


For purposes hereof, “Works” means works of authorship, inventions, discoveries,
compositions of matter, formulas, techniques, processes, concepts, designs,
sketches, schematics, configurations, schedules, costs, pricing information,
reports, research, studies, findings, business and market plans, customer or
affiliate lists or any combinations thereof, including moral rights thereto,
whether or not they may be patentable or subject to copyright, trademark or
trade secret protection, learned, made or conceived by ES Consulting (or the
Consultant), alone or in conjunction with others, during its performance of the
Services that relate to the Scope of Business; and “Scope of Business” means the
development and commercialization of a mobile and web applications building,
configuration, deployment and management platform.
 
8.             Restrictive Covenants.  During the Term and for a period of one
(1) year after any termination or expiration of this Agreement, ES Consulting
agrees and covenants not to solicit for any purpose or perform any services or
provide any products to any third party that engages in the Scope of
Business.  Subject to the foregoing and to Section 1(b) above, nothing set forth
herein shall be construed to prohibit ES Consulting from performing services for
any third party.


9.             Specific Performance.  Each Party hereby acknowledges and agrees
that the terms, conditions and restrictions set forth in Sections 6 and 7 hereof
are reasonably necessary for the protection of the other Party’s business and
goodwill, and that any breach or threatened breach by such Party of any of such
terms, conditions and restrictions may cause such other Party substantial and
irreparable harm for which monetary damages alone may not be adequate; and
accordingly, that in the event of such a breach or threatened breach, the
aggrieved Party shall have the right to seek immediate injunctive relief and/or
specific performance, in addition to any other remedies available at law or in
equity.  The foregoing provision shall apply mutatis mutandis to any breach or
threatened breach by ES Consulting of any term or condition set forth in Section
8 above.  ES Consulting hereby acknowledges and agrees that the terms,
conditions and restrictions set forth in Section 8 above are reasonably
necessary for the protection of SmartOnline’s business and goodwill.


10.           Representations and Warranties.


a.           Each Party represents and warrants to the other Party that: (i) its
performance under the Agreement will not violate any applicable law; (ii) it is
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (iii) it has the full right, power and
authority to enter into this Agreement and to perform its obligations hereunder;
and (iv) this Agreement has been duly executed by its authorized representative
and is legally binding upon it, enforceable in accordance with its terms, and
does not conflict with any agreement, instrument, or understanding, oral or
written, to which it is a party or by which it may be bound.
 
 
7

--------------------------------------------------------------------------------

 


b.           ES Consulting represents and warrants to Smart Online that: (i) the
Services provided by ES Consulting shall be performed in a professional and
workmanlike manner in accordance with generally applicable industry standards;
(ii) to ES Consulting’s knowledge, the Services and any Works prepared pursuant
to this Agreement do not and will not infringe upon any patent, copyright,
trademark, trade secret or other intellectual or other property right of any
third party; (iii) it owns or otherwise has sufficient rights in each of the
Services and the Works to grant to SmartOnline the rights granted herein; (iv)
the Consultant is a party to written agreements with ES Consulting that contain
terms, conditions and restrictions substantially similar to the terms,
conditions and restrictions set forth in Sections 6, 7 and 8 above; and (v) the
Consultant is either a “member” of ES Consulting, as such term is generally
understood under the Georgia Limited Liability Company Act, or a W-2 employee of
ES Consulting.
 
11.           Indemnification.  Each Party (in such case, the “Indemnifying
Party”) will indemnify, defend and hold harmless the other Party and its
officers, directors, managers, stockholders, employees, agents, representatives,
successors and assigns (each, an “Indemnified Party”) from and against each and
every third party demand, claim, loss, liability, or damage of any kind,
including reasonable attorneys’ fees, that any Indemnified Party may incur by
reason of, or arising out of: (i) a material breach of this Agreement or of any
representation, warranty or covenant made herein by the Indemnifying Party; or
(ii) the gross negligence or willful misconduct of the Indemnifying Party.


12.           Limitation of Liability.  In no event will either Party be liable
to the other Party for any special, indirect, incidental, exemplary,
consequential or punitive damages arising from or related to this Agreement,
including, but not limited to, damages for loss of profits, even if such Party
has been advised of the possibility of such loss or damages.  Further, in no
event will either Party’s cumulative liability to the other Party for claims,
losses or damages of any kind, whether based on contract, tort, negligence,
indemnity or otherwise, arising from or related to this Agreement exceed the
value of the actual compensation paid to ES Consulting pursuant to Section 2
above as of the date of the cause of action underlying such claim, loss or
damage.


13.           Governing Law; Dispute Resolution.  This Agreement and the rights
and obligations of the respective Parties hereunder shall be governed by, and
interpreted and enforced in accordance with, the laws of the State of North
Carolina, except for those conflicts of law rules thereof that would require or
permit the application of the laws of another jurisdiction.  Upon demand of
either Party, any dispute, claim or controversy arising out of, connected with
or relating to this Agreement between or among Parties shall be resolved by
binding arbitration in accordance with the then current Commercial Rules of the
American Arbitration Association (including the expedited procedures and
optional rules for emergency measures of protection thereunder) (the
“Arbitration Rules”).  All arbitration hearings shall be conducted in Raleigh,
North Carolina.  The arbitration shall be conducted by a panel of three persons
selected as follows: each of SmartOnline and ES Consulting shall select one
person to act as arbitrator; and such arbitrators shall select a third
arbitrator within thirty (30) days of their appointment; all in accordance with
the Arbitration Rules.  Each Party shall bear its own costs and expenses and
attorneys’ fees, and an equal share of the arbitrators’ fees and any
administrative fees of arbitration.
 
 
8

--------------------------------------------------------------------------------

 


14.           Notices. Notices or other communications hereunder shall be in
writing, and shall be deemed effectively given: upon personal delivery; upon
confirmed delivery by facsimile or electronic email without notice of
transmittal failure; on the third (3rd) day following delivery by a reputable
overnight courier; or on the fifth (5th) day following mailing by registered or
certified mail, postage prepaid; in each instance, addressed to the address set
forth in the introductory paragraph hereof (or such other addresses so
designated in accordance with this Section 14).


15.           Miscellaneous.  ES Consulting shall not assign or transfer its
rights, duties or obligations hereunder unless SmartOnline consents to such
assignment in writing prior to any such assignment.  This Agreement shall be
binding upon and shall inure to the benefit of the Parties, and their respective
heirs, executors, administrators, personal representatives, and permitted
successors and assigns.  This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile or PDF signatures.  No delay or omission by a Party to
exercise any right or remedy accruing pursuant to any of the terms hereof shall
impair any such right or remedy or be construed to be a waiver thereof.  A
waiver by either Party of any of the covenants and agreements hereof shall not
be construed to be a waiver of the future enforceability of such covenants and
agreements or any other covenant or agreement herein contained.  Any
modification or amendment of any provision of this Agreement must be made in
writing and signed by an authorized representative of each Party.  This
Agreement and the agreements described herein constitute and set forth the
entire agreement and understanding among the Parties with respect to the subject
matter hereof.  If any provision of this Agreement is declared invalid or
unenforceable as a matter of law, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of any other provision of this
Agreement or the remainder of this Agreement as a whole.  Neither Party will be
liable for any delay or failure to perform resulting directly or indirectly from
any causes beyond such Party’s reasonable control.


[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, each of the undersigned executes this Agreement as of the
Effective Date.
 

SMARTONLINE      ES CONSULTING           SmartOnline, Inc.     Entre-Strat
Consulting, LLC    
 
   
 
  Name:
/s/ Dror Zoreff
  Name:
/s/ Robert M. Brinson, Jr. 
          Robert M. Brinson, Jr., Principal   By:
Dror Zoreff
                    Title: Chairman         

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Without limiting the generality of the scope of Services described in Section
1(a) of the Agreement, ES Consulting shall oversee and manage SmartOnline’s:


●   
day-to-day operations, technology developments, market development strategy,
public relations, organizational chart and structure, among other operational
matters typically overseen by a technology company’s chief executive officer;


 
●   
budget, which includes, without limitation, the ability to:



o    
reallocate funds across SmartOnline’s budget as long as such reallocations do
not cause SmartOnline to exceed by more than ten percent (10%) the annual fiscal
budget approved by SmartOnline’s board of directors;



o    
exceed by no more than ten percent (10%) the annual fiscal budget approved by
SmartOnline’s board of directors, if SmartOnline’s management team determines in
good faith such excess will result in a positive return on investment for
SmartOnline; and

 
o    
the right to seek additional funds, which may or not be contemplated in the
annual fiscal budget approved by SmartOnline’s board of directors, through third
parties based on extraordinary need such as technology or business acquisition,
legal needs, major market opportunities, among other extraordinary needs;



o    
and the ability to approve, without seeking additional approval as established
in SmartOnline’s expenditure approval policy, individual expenses no greater
than seven thousand five hundred dollars ($7,500) (except for expenses described
in Section 3 of the Agreement).

 
 
A-1

--------------------------------------------------------------------------------

 




EXHIBIT B
ANNUAL CASH BONUS


Subject to the terms and conditions set forth in Section 2(c) of the Agreement,
ES Consulting will be entitled to receive an annual cash bonus as follows:


●   
Five percent (5%) of SmartOnline’s Net Profits (as defined below) greater than
$1,000,000 but less than $2,000,000; and

 
●   
Four percent (4%) of SmartOnline’s Net Profits (as defined below)  greater than
$2,000,000 but less than $3,000,000; and

 
●   
Two percent (2%) of SmartOnline’s Net Profits (as defined below) greater than
$3,000,000.



“Net Profits” means net earnings as set forth in SmartOnline’s audited financial
statements included in the Form 10-K, excluding non-recurring items of income,
gain, loss or expense treated as “extraordinary” items under U.S. Generally
Accepted Accounting Principles, and without giving effect to the operation of
any business operations commenced or acquired by SmartOnline after the Effective
Date that are outside the scope of ES Consulting’s management duties.
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
INTELLECTUAL PROPERTY BONUS


●   
ES Consulting will be entitled to receive $100.00 for each patent filed  for a
Work and under which the Consultant is listed as an inventor (as such term is
generally understood under U.S. law) either individually or jointly (the
“Contributed Patent”); and/or



●   
ES Consulting will be entitled to receive .50% of gross revenues derived from
Works or any other SmartOnline product or service which incorporates a
Contributed Patent, for each Contributed Patent (the “Royalty”).  ES Consulting
will be entitled to receive the Royalty during the Term and for a period of four
(4) years thereafter, except in the event the Agreement is terminated by
SmartOnline pursuant to Section 5(d) of the Agreement, in which event
SmartOnline’s Royalty payment obligation shall cease effective as of such date
of termination.



 
The above entitlements shall be referred to herein as, the “Intellectual
Property Bonus.”



As a condition precedent to SmartOnline’s payment obligation with respect to the
compensation described herein, ES Consulting must satisfy its obligations
described under Section 7 of the Agreement.
 
 
 
C-1
 

--------------------------------------------------------------------------------